Citation Nr: 1038422	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  09-00 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel




INTRODUCTION

The Veteran served on active duty from September 1944 to November 
1963.  The appellant seeks benefits as the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claim for service connection for the cause of the 
Veteran's death.

The issue of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for the cause of the 
Veteran's death, claimed as due to Department of Veterans 
Affairs failure to provide adequate treatment has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

In September 2010, the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition of 
the claim.

A review of the record reflects that at the time of his death, 
the Veteran was a patient at the Hillside Center.  He was 
transferred to the Hillside Center from Churchman's Village 
nursing home.  The records associated with his treatment at each 
facility have not been associated with the claims file.  Because 
they are pertinent to the appellant's claim, an attempt to obtain 
them must be made.

Other private treatment records are also outstanding, 
necessitating a remand.  The appellant contends that the 
Veteran's service-connected hypertension materially contributed 
to the cause of his death.  Specifically, she asserts that the 
Veteran's hypertension had caused several strokes, which 
contributed to his death.  In support of her claim, the appellant 
points to a January 2007 letter from Kathleen H. Willey, M.D., in 
which she states that the Veteran had passed away due to a 
subdural hematoma, although a collection of old blood from his 
previous strokes also contributed to his death.  Dr. Willey noted 
that she had treated the Veteran from 2000 to 2005.  The records 
associated with such treatment have not been associated with the 
claims file.  As they are relevant to the Appellant's claim, an 
attempt to obtain them must be made.

Next, VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010) ); Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).  

A December 2005 certificate of death demonstrates that the 
Veteran's cause of death was a subdural hematoma sustained in a 
fall while a patient at a nursing home.  VA treatment records 
dated in October 2005 show that the Veteran had been prescribed 
anticoagulant therapy related to a deep vein thrombosis for which 
he sought treatment in October 2005.  According to a May 2006 VA 
opinion, the anticoagulant therapy resulted in the Veteran's 
development of the fall-related subdural hematoma.  The examining 
physician opined that the Veteran's hypertension was unrelated to 
the cause of his death.  However, the examining physician did not 
discuss the Veteran's history of strokes as a contributory factor 
in his death, or whether his history of strokes was related to 
his service-connected hypertension.  Because the relationship 
between the Veteran's service-connected hypertension, his history 
of strokes, and his cause of death remains unclear to the Board, 
the Board concludes that an additional opinion is necessary 
before a decision on the merits can be made.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Lastly, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Certain 
additional notice requirements may attach in the context of a 
claim for Dependency Indemnity and Compensation (DIC) benefits 
based on service connection for the cause of death.  Generally, 
38 U.S.C.A. § 5103(a) notice for a DIC case must include:  (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
The content of the 38 U.S.C.A. § 5103(a) notice letter will 
depend upon the information provided in the claimant's 
application.  In the instant case, the letter provided to the 
appellant did not comply with those requirements.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Send the appellant a notice letter 
that complies with the requirements of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2010) that includes an 
explanation as to the information or 
evidence needed to establish a claim for 
service connection for the cause of the 
Veteran's death, as outlined by the Court 
in Hupp.  

2.  Contact the appellant and request that 
she sign and return a consent form 
authorizing the release to VA of private 
treatment records from the Hillside Center 
and Churchman's Village relating to 
treatment of the Veteran prior to his 
death in December 2005.  Also request that 
she authorize the release to VA of private 
treatment records dated from 2000 to 2005 
from Kathleen H. Willey, M.D., including, 
in particular, those related to the 
Veteran's cardiovascular status and his 
history of strokes.  These records must 
then be obtained and associated with the 
claims file.  If the records are not 
available, it must be so stated, in 
writing, for inclusion in the claims file.

3.  After the above records have been 
associated with the claims file, make 
arrangements for the claims folder to be 
reviewed by a VA physician for a medical 
opinion on the issue of service connection 
for the cause of the Veteran's death.  The 
examining physician should provide a 
medical opinion, with adequate rationale, 
as to whether it is at least as likely as 
not that the Veteran's service-connected 
hypertension caused or contributed 
substantially or materially to his cause 
of death, including to a history of 
strokes that caused or materially 
contributed to his cause of death. 

4.  Then, readjudicate the claim.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response, then return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


